Appellant was convicted of the theft of property of the value of more than $50, and his punishment fixed at two years confinement in the penitentiary.
We are met on the threshold of the consideration of this case, by a motion made by our Assistant Attorney General, to strike from the record what purports to be a statement of facts, which is copied in the transcript. Such practice in a felony case seems not to be in accordance with our statutes. See Art. 844c, which requires the filing of duplicate statement of facts with the clerk of the trial court, and that the original be sent here for our inspection, and the duplicate be kept on file by said clerk. It therefore appears that we must sustain said motion. Hardgraves v. State, 61 Tex.Crim. Rep., 135 S.W.R., 144; Slatter v. State, 61 Tex.Crim. Rep., 136 S.W. Rep., 770.
Appellant has a bill of exceptions to the action of the trial court in allowing the prosecuting witness to look at it, and refresh his recollection from, a list of property which he had made on a former occasion. No error appears in such action. Gould v. State, 66 Tex.Crim. Rep., 146 S.W.R., 172; Luttrell v. State, 40 Tex.Crim. Rep.; White v. State, 18 Texas Crim. App., 57. The list was not offered in evidence, nor its contents read.
Another bill of exceptions was taken to the action of the lower court in allowing the prosecuting witness to testify to the value of a certain razor found in the possession of appellant, and enumerated in the indictment as a part of the alleged stolen property, the ground of objection being that this witness had already testified that said razor belonged to another party who worked on the ranch. The bill does not negative the idea that such razor was a part of the stolen property, nor that it might have been in the care, control and management of said witness, who thus became the special owner thereof. The same may be said of the bill complaining of similar testimony as to the value of certain underwear found in appellant's possession. Nor do we think there is any legitimate ground of objection to the question and answer of said witness, in regard to his control over certain property, consisting of valves and brass boxes, which were claimed to be a part of said stolen property.
Appellant also has an objection to the testimony of what would be the value of new valves of the kind described by the witness Oglesby, and alleged to have been stolen. The evidence could not have injured the accused, as the testimony of the prosecuting witness Oglesby was as to the value of such valves in their condition when taken, and the only effect of such objectionable testimony would be to affect the degree of the offense, as being a misdemeanor or a felony, and under Oglesby's testimony as to values, the aggregate value of all the property taken was more than fifty dollars.
The record contains three special charges requested by appellant and refused, but in the absence of a statement of facts we are unable *Page 496 
to perceive any error on the part of the trial court in refusing the same.
Finding no error in the record, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                         June 16, 1920.